In his motion for rehearing appellant strongly argues and urges that by a number of witnesses he put before the jury facts which, if true, would not be compatible with the State's theory of guilt. These facts he sets out at some length. In our opinion of affirmance we set out the facts relied on by the State. In passing, we observe that all the facts have been again examined and analyzed.
There would seem no escape from the conclusion that the party who drove the truck which made the track under the leaning mesquite tree near Wagley's granary, on the night the oats were taken, was the thief who got them. The place on said tree from which a two-inch piece of bark was torn that night was seven feet from the ground. The top of the standards of appellant's truck, — where was found the piece of bark which three men saw fitted into the barked place on said tree, and into which all three men swore said piece did fit, — was seven feet from the ground. These facts with others are substantially set out in our original opinion.
Reconciliation of conflicting facts is peculiarly a question for the jury, and regardless of the private opinion of anyone or all the members of this court, if there be apparently credible *Page 96 
testimony enough to support a conviction, we would not be willing to order a reversal simply because more witnesses testified to exculpatory facts than to those criminating. No facts appear in this record indicating or capable of creating feeling or prejudice against the accused. No suggestion of unfairness on the part of the jury appears. The testimony for the State, if true, supported the judgment. We can not say that the conviction was without sufficient testimony.
The motion for rehearing is overruled.
Overruled.